I think this is a case where Code, § 29-109 applies. While this rule is never applied except as a last resort there is nothing in this case which could obviate the necessity of applying the rule. The two provisions in question *Page 329 
are utterly inconsistent and there is no other provision in the contract which justifies this court in selecting one provision as the predominant intention of the parties in preference to the other. Under the above rule I think the title passed under the conveyance.